Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021, has been entered.
Applicants’ submission includes (1) an amendment, in which claim 2 has been amended, and new claims 41 and 42 (which depend, respectively, from claims 1 and 4) have been added, and (2) an Information Disclosure Statement, the contents of which have been carefully reviewed by the Examiner.
Claims 1-42 are presently pending in this application.

Election/Restrictions
Claims 25-40 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no with traverse in the reply filed on March 10, 2020.
Claims 1-24, 41, and 42 are presently under consideration by the Examiner.

Withdrawn Rejections
	The following rejections of record, stated in the previous Final Rejection, have been withdrawn in view of Applicants’ persuasive traversing arguments:
	a. The 335 U.S.C. 103 rejection of claims 1 and 3 and as being unpatentable over Koranne et al. (U. S. Patent Publication No. 2012/0190541, Applicants’ submitted art);
	b. The 35 U.S.C. 103 rejection of claims 2, 8-11, 23, and 24 as being unpatentable over Koranne et al. (U. S. Patent Publication No. 2012/0190541, Applicants’ submitted art) as applied to claim 1, and further in view of Addiego et al. (U. S. Patent Publication No. 2005/0107250, Applicants’ submitted art).
	 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may 
Authorization for this examiner’s amendment was given in an interview with Andrew G. Melick on April 9, 2021.
The application has been amended as follows: 
a. Please cancel non-elected claims 21-40 without prejudice or disclaimer.

Allowable Subject Matter
Claims 1-24, 41, and 42 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed process for preparing an acid-resistant catalyst support, wherein substantial internal surfaces of porous inorganic powders are coated with titanium oxide to form titanium oxide-coated inorganic powders, wherein a Ti/Al ratio as measured by x-ray photoelectron spectroscopy of the titanium oxide-coated inorganic powders is less than about 4.5.  
As convincingly argued by Applicants, neither Koranne et al. nor Addiego et al. teaches or suggests the claimed Ti/Al ratio as measured by x-.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        April 10, 2021